Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered October 1, 2002, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his guilt of murder in the second degree is not preserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Cona, 49 NY2d 26 [1979]; People v Soto, 8 AD3d 683 [2004]). The defendant’s contention that the court’s Allen charge (see Allen v United States, 164 US 492 [1896]) shifted the burden of proof from the prosecution is also not preserved for appellate review (see CPL 470.05 [2]; People v Whetstone, 247 AD2d 414, 415 [1998]; People v Marinelli, 238 AD2d 525, 526 [1997]). We decline to review these issues in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are without merit. H. Miller, J.P., Ritter, Rivera and Spolzino, JJ., concur.